Corrected NOTICE OF ALLOWANCE
This Corrected Notice of Allowability is responsive to and precludes the previous Notice of Allowance mailed on 06/15/2022, in order to consider the Information Disclosure Statement (IDS) filed on 06/16/2022.  The IDS has now been fully considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/06/2022 has been entered.  Claim 14 has been cancelled. Claims 1-13, 15-30 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/06/2022.

Allowable Subject Matter
Claims 1-13, 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record fails to teach or suggest in combination with other claimed limitations, a hydraulic fracturing unit assembly having a gas turbine engine with a power turbine connected to a power turbine output shaft rotating at a second rotational speed, with one or more speed control assemblies positioned to at least partially control the second rotational speed of the power turbine output shaft, and a fracturing unit controller that receives one or more target signals and one or more fluid flow signals, and generates based at least in part on one or more of the one or more target signals or fluid flow signals, one or more speed control signals to control operation of the one or more speed control assemblies to at least partially control the second rotational speed of the power turbine output shaft; the target signals and fluid flow signals indicative of target pressure or flow rate of fracturing fluid pumped into a wellhead, and the actual pressure or flow rate of the fracturing fluid pumped into the wellhead.
Regarding independent claim 13, the closest prior art of record fails to teach or suggest in combination with other claimed limitations a hydraulic fracturing unit assembly having a gas turbine engine with a power turbine connected to a power turbine output shaft rotating at a second rotational speed, a transmission input shaft connected to the power turbine output shaft such that the transmission input shaft rotates at the second rotational speed; and a transmission output shaft positioned to be driven by the transmission input shaft at a third rotational speed; a fracturing unit controller being configured to receive one or more target signals indicative of one or more of a target pressure associated with the fracturing fluid pumped into the wellhead or a target flow rate associated with the fracturing fluid pumped into the wellhead; and one or more torque sensors being configured to generate one or more torque signals indicative of torque at a respective location of the one or more torque sensors, wherein the fracturing unit controller is configured to control, based at least in part on one or more of the one or more torque signals, one or more of the first rotational speed, the second rotational speed, or the third rotational speed.
Regarding independent claim 15, the closest prior art of record fails to teach or suggest in combination with other claimed limitations a method of pumping fracturing fluid into a wellhead, including receiving via a fracturing controller one or more target signals and one or more fluid flow signals, respectively associated with target pressure/flow rate and actual pressure/flow rate of fracturing fluid pumped into a wellhead, and controlling via the fracturing  controller based on one or more of the target signals or fluid flow signals, operation of one or more transmission actuators associated with a transmission and configured to control a ratio of a second rotational speed of the power turbine output shaft and the third rotational speed of the transmission output shaft.
Regarding independent claim 26, the closest prior art of record fails to teach or suggest in combination with other claimed limitations a powertrain to supply power to a hydraulic fracturing unit assembly to pump fracturing fluid into a wellhead, the powertrain comprising a gas turbine engine with a power turbine connected to a power turbine output shaft rotating at a second rotational speed, a brake assembly connected to the gas turbine engine and configured to at least partially control the second rotational speed of the power turbine output shaft independent from the first rotational speed of the compressor turbine shaft and the compressor turbine, and a fracturing unit controller that receives one or more target signals and one or more fluid flow signals, and controls, based at least in part on one or more of the one or more target signals or the one or more fluid flow signals, one or more of the first rotational speed, the second rotational speed, or the third rotational speed.
The closest prior art of record includes Reckels (US 2020/0340344), which teaches a hydraulic fracturing unit assembly and method, with a gas turbine engine directly powering a hydraulic fracturing pump through a transmission arrangement. Reckels is silent on the use of a power turbine, or one or more speed control assemblies to generate one or more speed control signals to control a rotational speed of a hydraulic pump drive shaft, in addition to using target and/or flow signals representing target and actual pressure or flow rate values of the fracturing fluid entering the wellhead to control one of the rotational speeds of the gas turbine engine, power turbine, or pump drive shaft.  Reckels is also silent on use of torque sensors associated with one or more of the shafts of the assembly to generate torque signals to control the rotation speeds of the gas turbine engine, power turbine, or pump drive shaft; operating transmission acutators associated with the transmission to control a ratio of a power turbine output shaft speed to a transmission output shaft speed; or use of a brake assembly connected to the gas turbine engine and configured to at least partially control the second rotational speed of the power turbine output shaft independent from the first rotational speed of the compressor turbine shaft and the compressor turbine. While it is known to power external equipment using a power turbine of a gas turbine engine (as taught by Zerlauth US 3,586,459), and control a hydraulic fracturing pump operation using target and fluid flow signals (as taught by Husøy US 2020/0109610), the prior art does not make obvious the combination of one or more speed control signals, torque sensors, operating transmission actuators, or use of a brake assembly to control the rotation speeds of the gas turbine engine and/or the pump drive shaft in addition to the use of the target and fluid flow signals to control one or more of the compressor turbine shaft speed, power turbine speed, or the pump drive shaft speed.
Claims 2-12, 16-25, 27-30 are allowable for the same reasons as claims 1, 15, 26, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741